Exhibit Exterran Holdings and Exterran Partners Report Fourth Quarter and Full Year 2009 Results HOUSTON, February 25, 2010 – Exterran Holdings, Inc. (NYSE: EXH) and Exterran Partners, L.P. (NASDAQ: EXLP) today reported financial results for the fourth quarter and full year 2009. Exterran Holdings, Inc. Financial Results Exterran Holdings reported net income attributable to Exterran stockholders for the fourth quarter 2009 of $22.6 million, or $0.37 per diluted share, compared to net income attributable to Exterran stockholders for the third quarter 2009 of $18.2 million, or $0.30 per diluted share, and a net loss attributable to
